370 So.2d 874 (1979)
STATE of Louisiana
v.
Joseph HAMILTON and Frances M. Harvey.
No. 63516.
Supreme Court of Louisiana.
April 19, 1979.
Rehearing Denied May 21, 1979.
Bernard Jack Usprich, New Orleans, for Frances M. Harvey.
Larry Williams, New Orleans, for Joseph Hamilton.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., Harry F. Connick, Dist. Atty., Thomas Chester, Asst. Dist. Atty., for plaintiff-appellee.
PER CURIAM.
Defendants Joseph Hamilton and Frances M. Harvey were jointly charged by grand jury indictment with possession with intent to distribute heroin in violation of La.R.S. 40:966. On December 8, 1977, after trial before a jury of twelve persons, each defendant was found guilty as charged. Subsequently they were sentenced to life imprisonment at hard labor. Motions to appeal the convictions and sentences were filed on behalf of both defendants.
While the appeal was pending, defendant Hamilton died. Thus the prosecution against him is abated. State v. Ferina, 351 So.2d 1200 (La.1977); State v. Morris, 328 So.2d 65 (La.1976). With respect to defendant Harvey, we have carefully reviewed the four assignments of error urged on her behalf and find that they do not form the basis for a reversal of her conviction and sentence.
Accordingly, as to defendant Hamilton, the appeal is dismissed, the judgment of conviction is vacated, and the case is remanded to the district court with instructions to dismiss the indictment. As to defendant Harvey, the conviction and sentence are affirmed.